Citation Nr: 0212078	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD) 
and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from February 1980 to August 
1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1998 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
denied service connection for a psychiatric disability, 
including PTSD and schizophrenia.  


REMAND

In a statement dated in November 2000, the veteran indicated 
that he wished to have a video conference hearing at the RO 
before a Member of the Board.  He also specified that he 
wished to have a hearing before RO personnel, in addition to 
the Board hearing.  A statement from the veteran's 
representative, dated in August 2002, set forth that the 
veteran wished to withdraw the previous request for a Travel 
Board/video conference hearing.  The statement makes no 
reference to the earlier request for a hearing before RO 
personnel.  

Under the circumstances, the case is REMANDED for the 
following:

The veteran should be scheduled for a 
hearing before an RO hearing officer.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




